Citation Nr: 0327281	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  03-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis, right wrist, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW), right knee and leg, currently evaluated 
as 20 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
scar, residuals of a shell fragment wound (SFW), neck.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1968.  

This matter comes from a July 2002 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office, which increased the rating for the veteran's 
traumatic arthritis of the right wrist and for residuals of a 
GSW of the right knee and thigh, continued the evaluation for 
SFW of the neck, and denied service connection for S1, L4 
lumbar radiculopathy.  By rating decision of January 2003, 
service connection for lumbar radiculopathy was granted; the 
issue of entitlement to service connection is, therefore, no 
longer before the Board.  


REMAND

The veteran was scheduled for a personal hearing before a 
hearing officer at the RO in May 2003.  The veteran did not 
report for the hearing.  In August 2003, after the veteran 
was notified that his case had been certified to the Board, 
the veteran submitted a statement to the Board indicating, in 
pertinent part, that he had notified the RO in May 2003 that 
he was unable to attend his personal hearing of that same 
month because he was hospitalized.  He maintains that he 
still desires that hearing.  A review of the record does not 
show that the RO was notified of the veteran's 
hospitalization prior to the hearing.  However, the illness 
of the veteran is considered to be good cause for the change 
of a hearing date and the veteran has submitted a hospital 
report indicating that he was hospitalized on the date of the 
scheduled hearing.  There is no evidence that the veteran was 
rescheduled or afforded the opportunity to testify at a local 
hearing.  The veteran has a right to such a hearing.  38 
U.S.C.A. § 7107(b) (West 2002); 38 
C.F.R.§§ 3.103(a), 20.700(a), 20.702(c)(2) (2002).  
Therefore, the veteran should be contacted and he should be 
scheduled for a personal hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
reschedule a local hearing for the 
veteran.  He should be notified of the 
date and time of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




